Citation Nr: 0624075	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  00-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied the veteran's claim 
for service connection for PTSD.  The veteran timely appealed 
this determination to the Board. 

In November 2003, the Board remanded the veteran's claim for 
service connection for PTSD to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 

Finally, the veteran has raised the issue of entitlement to 
service connection for a generalized anxiety disorder.  As 
this issue has not been developed for appellate 
consideration, it is referred to the RO for appropriate 
action. 


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed PTSD as a result of active 
military service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a March 2004 letter, VA informed the appellant of the 
criteria that she needed to demonstrate in order to prevail 
on her claim for service connection for PTSD.  She was asked 
to submit or identify evidence relevant to her claim, 
including a statement from a doctor (private or VA) 
reflecting that her PTSD was caused by an event(s) that began 
during service.  The appellant was informed that VA would 
make reasonable efforts to assist her in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  She was also informed that it was 
her responsibility to submit all records not in the 
possession of a Federal agency, which included any records in 
her possession.  Thus, the discussion contain in the March 
2004 letter furnished the appellant notice of the types of 
evidence she still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that she possessed or knew of 
that could help to substantiate her claim of entitlement to 
service connection for PTSD.

Although the March 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in May 1999, "the appellant [was] provided 
the content-complying notice to which she [was] entitled."  
Pellegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Because the Board concludes below that the preponderance is 
against the appellant's claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.
Regarding VA's duty to assist the appellant's with her claim 
on appeal, the service medical and personnel records, post-
service VA clinical treatment reports, and statements of the 
veteran and a service comrade, P. J., have been associated 
with the claims files.  In addition, in November 2003, the 
Board remanded the veteran's claim to the RO for further 
development including, but not limited to, scheduling her for 
a VA examination to determine whether she had PTSD that was 
related to her military service.  This examination was 
performed by VA in October 2004.  

The appellant has not reported that any other pertinent 
evidence might be available to support her claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.
II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

PTSD regulations

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  
For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

III.  Analysis

The veteran claims that she is entitled to service connection 
for PTSD because of she was the victim of sexual harassment 
from a superior officer,"Sgt. Brown," during her military 
service.  In this regard, she maintains that "Sgt. Brown" 
made inappropriate comments to her (i.e., asked the veteran 
if she wanted to "get with him"), mistreated her regarding 
job assignments (i.e., made her perform duty driver for his 
battalion) and enforced improper punishments against her for 
actions that she did not commit (i.e., in June 1993, he gave 
her an Article 15 for disrespecting him after she refused his 
sexual advances (i.e., he fondled her breast in his room, 
after she told him to stop)).  (Parenthetically, the Board 
observes that the veteran submitted DA Form 2823, Sworn 
Statement, dated in mid-June 1993, wherein she reiterated the 
harassment she endured from "Sgt. Brown.")  The veteran 
also contends that on another occasion, "Sgt. Brown" burst 
into her room unannounced when she and her roommate, 
"Johnson," were in their night clothes--this allegation was 
corroborated by P. J. in a June 1993 statement.
 
Service medical records reflect that when the veteran filled 
out a February 1993 Patient Intake Questionnaire, she 
indicated that she had been a victim of sexual abuse and 
"harassment/discrimination."  She reported that she had 
experienced changes in her sleep and physical energy, along 
with various physical manifestations-- heart palpitations, 
chills, chest pain, and dizziness.  The veteran related that 
she had feelings of anxiety, depression, tension, and rage.  
She indicated that she had had conflicts with a work 
supervisor.  When seen in June and July 1994, the veteran was 
noted to have had stress that was related to occupational 
problems.  In May 1995, the veteran again reported feeling 
stressed and overwhelmed at work.  She indicated that she 
soon wanted out of the service.  The examining physician 
entered Axis I diagnoses of occupational problems and 
adjustment disorder.  On a June 1995 Report of Medical 
History, the veteran indicated she had had frequent trouble 
sleeping, depression or excessive worry and nervous trouble.  
On a supplementary statement, she related that she had had 
problems with shaking when she was upset and calm, and that 
she had sought treatment from a psychiatrist to help her cope 
with stress.  She related that she sometimes suffered from 
night insomnia.  A June 1995 service separation examination 
report reflects that the veteran was found to have been 
psychiatrically "normal."  A Medical Board Evaluation 
discharged the veteran as a result of an un-related physical 
disability  

A longitudinal review of post-service VA outpatient and 
examination reports, dated from April 1998 to October 2004, 
contains an impression of possible PTSD with depression and 
possible dysthymic disorder (see, VA outpatient report, dated 
in mid-June 1998).  When the veteran returned to the VA 
outpatient clinic in late June 1998, she complained of having 
PTSD and other un-related disabilities.  After a physical 
evaluation of the appellant, a diagnosis of PTSD was not 
made.  Subsequent VA outpatient reports reflect diagnoses of 
dysthmia and generalized anxiety disorder.  When examined by 
VA in October 2004, pursuant to the Board's November 2003 
remand directives, the VA examiner concluded, after a review 
of the claims files and a mental status evaluation of the 
appellant, that although the  veteran had an adjustment 
disorder with chronic anxiety that had been exacerbated from 
her military service, she did not qualify for a diagnosis of 
PTSD.

In the absence of proof of a current disease or injury, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD, the Board concludes that 
the appellant's claim must be denied.  In addition, as the 
record does not reflect, nor does the veteran contend, that 
she engaged in combat with the enemy, 
38 U.S.C.A. § 1154(b) (West 2002) is not for application in 
this case.  

The Board is cognizant of the appellant's own statements to 
the effect that she has PTSD as a result of being a victim of 
harassment by a superior officer during her military service.  
Nevertheless, the evidence does not indicate that she 
possesses medical expertise.  She is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Accordingly, in the absence of a diagnosis of PTSD, service 
connection is not warranted.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not for application.


ORDER

Service connection for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


